227 F.2d 49
Raymond SALTZMANv.COMMISSIONER OF INTERNAL REVENUE.
No. 11616.
United States Court of Appeals Third Circuit.
Argued October 18, 1955.
Decided November 1, 1955.

Raymond J. Bradley, Philadelphia, Pa. (John Rogers Carroll, Michael von Moschzisker, Thomas D. McBride, Philadelphia, Pa., on the brief), for petitioner.
S. Dee Hanson, Washington, D. C. (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, C. Guy Tadlock, Department of Justice, Washington, D. C., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
From our own examination we think the Tax Court's conclusion that the properties in question were held by petitioner primarily for sale to customers in the ordinary course of his trade or business within the meaning of Section 117(a) and (j) of the Internal Revenue Code of 1939, as amended, 26 U.S.C.A. § 117(a, j), is fully justified by the record.


2
The decision of the Tax Court will be affirmed.